          Case 2:06-cr-00312-MCE-KJN Document 219 Filed 12/08/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHELE BECKWITH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NO. 2:06-CR-00312-MCE-KJN
11                                Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                         FOR DEFENDANT’S MOTION TO REDUCE
12                         v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                         FINDINGS AND ORDER
13   KULWANT SINGH GILL,
14                               Defendant.
15

16                                               STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.     The defendant filed a motion for compassionate release on November 24, 2020. Docket
20 No. 217. Pursuant to Local Rule, the government’s response is due on December 1, 2020, with any

21 reply from the defendant due on December 4, 2020.

22          2.     Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:

27                 a)      The government’s response to the defendant’s motion to be filed on or before
28          December 8, 2020;

      STIPULATION RE BRIEFING SCHEDULE                   1
30
             Case 2:06-cr-00312-MCE-KJN Document 219 Filed 12/08/20 Page 2 of 2


 1                   b)      The defendant’s reply to the government’s response to be filed on or before

 2            December 15, 2020.

 3

 4            IT IS SO STIPULATED.

 5

 6    Dated: December 1, 2020                                  MCGREGOR W. SCOTT
                                                               United States Attorney
 7

 8                                                             /s/ MICHELE BECKWITH
                                                               MICHELE BECKWITH
 9                                                             Assistant United States Attorney

10

11    Dated: December 1, 2020                                  /s/ CAROLYN WIGGIN
                                                               CAROLYN WIGGIN
12                                                             Counsel for Defendant
                                                               Kulwant Singh gill
13

14
                                             FINDINGS AND ORDER
15
              Based upon the stipulation and representations of the parties, the Court adopts the following as a
16
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
17
              a)     The government’s response to the defendant’s motion, Docket No. 217, is due on or
18
     before December 8, 2020;
19
              b)     The defendant’s reply to the government’s response, if any, is due on December 15,
20
     2020.
21
              IT IS SO ORDERED.
22

23
     Dated: December 7, 2020
24

25

26

27

28

      STIPULATION RE BRIEFING SCHEDULE                     2
30
